DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael B. Comeau on 02/03/2022.
	The application has been amended as follows:

1. (Currently Amended) A method for operating a plurality of computing devices having cooling fans, the method comprising:
positioning the plurality  of computing devices on a plurality of shelves in one or more racks such that each of the computing  devices on each of the shelves intakes air from a cold aisle on a first side of the shelf and exhausts hot air to a hot aisle on a second side of the shelf, wherein the computing devices on each shelf are offset horizontally from the computing devices on neighboring shelves; and
sealing the area around each computing device such that the exhausted hot air cannot pass from the hot aisle to the cold aisle;
wherein the hot aisle has one or more exhaust openings, the method  further comprising angling the computing devices vertically and horizontally to point toward the nearest hot aisle exhaust opening.

6.	(Currently Amended) The system 7, wherein the hot aisle has one or more exhaust openings, and are vertically and horizontally angled to point toward the nearest hot aisle exhaust opening.

7.	(Currently Amended) A system for supporting a plurality of computing devices in a data center, the system comprising:
a first rack; 
a second rack;
a first plurality of shelves; and
a first plurality of vertical support members configured to hold the first plurality of shelves at a first set of vertical offsets within the first rack, 
wherein each of the first plurality of shelves has one or more positions for holding one of the plurality of computing devices, 
wherein each position on each shelf is offset horizontally from the positions on neighboring shelves,
wherein second rack is offset from the first rack to form a hot aisle between the first rack and the second rack,
wherein the first and second rack each further comprise a barrier with a plurality of openings, and 
, and
wherein the first plurality of shelves include shelves of different lengths. 

8.	(Currently Amended) The system method of claim [[7]] 1, wherein the first plurality of shelves include shelves of different lengths.17.	(Currently Amended) A system for supporting a plurality of computing devices in a data center, the system comprising:
a plurality of racks configured in a regular polygon to form a hot aisle between the racks; 
a plurality of shelves in each of the racks; and
a plurality of vertical support members in each rack configured to hold the shelves at a set of vertical offsets, wherein each of the plurality of shelves has one or more positions for holding one of the plurality of computing devices, wherein each position on each shelf is offset horizontally from the positions above and below;
wherein the plurality of racks are disposed such that at least one rack of the plurality of racks is disposed at each side of the regular polygon; and
wherein the plurality of racks are configured for disposing at least some of the plurality of computing devices horizontally angled toward a center of the regular polygon.
22.	(Currently Amended) The method of claim [[17]] 1, wherein the one or more racks includes a plurality of racks configured in a regular polygon such that at least one rack of the plurality of racks is disposed at each side of the regular polygon, and 
the plurality of racks are configured for disposing at least some of the plurality of computing devices horizontally angled toward a center of the regular polygon.

23.	(Currently Amended) The system of claim 17, wherein the plurality of shelves include shelves of different lengths 

Allowable Subject Matter
Claims 1, 3, 5-12 and 14-23 are allowed, and claims 2, 4 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A system for supporting a plurality of computing devices in a data center, does not disclose, teach or suggest, following subject matter in claims:  
- positioning the plurality of computing devices on a plurality of shelves in one or more racks such that each of the computing devices on each of the shelves intakes air from a cold aisle on a first side of the shelf and exhausts hot air to a hot aisle on a second side of the shelf, wherein the
computing devices on each shelf are offset horizontally from the computing devices on neighboring shelves; and
wherein the hot aisle has one or more exhaust openings, the method further comprising angling the computing devices vertically and horizontally to point toward the nearest hot aisle exhaust opening. 

-a first rack;
a second rack;
a first plurality of shelves; and
a first plurality of vertical support members configured to hold the first plurality of shelves
at a first set of vertical offsets within the first rack,
wherein the first plurality of shelves include shelves of different lengths.

a plurality of vertical support members in each rack configured to hold the shelves at a set of vertical offsets, wherein each of the plurality of shelves has one or more positions for holding one of the plurality of computing devices, wherein each position on each shelf is offset horizontally
from the positions above and below;
wherein the plurality of racks are disposed such that at least one rack of the plurality of racks is disposed at each side of the regular polygon; and
wherein the plurality of racks are configured for disposing at least some of the plurality of
computing devices horizontally angled toward a center of the regular polygon.

Prior arts, Carlson, Coglitor, Bao and Keisling disclose related subject matter for a system for supporting a plurality of computing devices in a data center, and components, new prior art Keisling disclose arranging racks in polygon shape, but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.